Citation Nr: 1717551	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-44 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from May 1968 to February 1972. He had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Portland, Oregon, Regional Office (RO). In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In September 2015 and June 2016, the Board remanded the appeal to the RO for additional action.

The issue of an increased rating for prostate cancer, status post retropubic radical prostatectromy with erectile dysfunction was referred by the Board in its June 2016 Remand but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

The Veteran's service-connected dysthymia makes him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran is rated at 70 percent for his dysthymia. 

In an August 2012 treatment record obtained from the Social Security Administration, the Veteran reported a work history that included only his military service and work as a saw and paper mill worker.

In December 2009, the Veteran lost his job when the paper mill he worked at closed. He applied for VA Vocational and Rehabilitation services at that time. An assessment stated that his psychiatric disability "significantly interferes with the [V]eteran's ability to get along with people, concentrate, memorize, and adapt to changes." The assessment also stated that the Veteran's dysthymia contributes "in substantial part to impair the [V]eteran's ability to prepare for, obtain or retain employment as this disability results in reduced tolerance for and difficulties with . . . mental functioning that impact the [V]eteran's capacity to perceive, understand, and follow instructions, and to work with others."

At his June 2015 Board hearing, the Veteran testified that while he was working he had difficulty with authority and had been counseled about his attitude. He also stated that he never completed the Vocational Rehabilitation program enrollment because he had trouble focusing and did not want to try to enroll in school.

The Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected dysthymia. Therefore, TDIU is granted.

ORDER


TDIU is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


